Citation Nr: 0909017	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-11 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to restoration of a 100 percent evaluation for 
ulcerative colitis, status post abdominal perineal mucosal 
proctectomy and ileoanal anastomosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from October 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in October 2008.  A transcript 
of the hearing has been associated with the record.


FINDINGS OF FACT

1.  A September 21, 2004 rating decision proposed to reduce 
the evaluation of the Veteran's ulcerative colitis from 100 
to 60 percent, based on the findings of an August 2004 VA 
examination.

2.  A February 2005 rating decision reduced the evaluation of 
the Veteran's ulcerative colitis from 100 percent to 60 
percent, effective May 1, 2005.

3.  Improvement of the Veteran's ulcerative colitis has not 
been shown.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for 
ulcerative colitis, status post abdominal perineal mucosal 
proctectomy and ileoanal anastomosis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Codes 
7323, 7333 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As discussed 
below, the Board has determined that the criteria for the 
benefit sought on appeal have been met.  Accordingly, no 
further notification or assistance pursuant to the  VCAA is 
necessary.

Factual Background

Service connection was granted for ulcerative colitis in a 
May 1981 rating decision.  At that time, the RO noted that 
the Veteran was diagnosed in service with toxic megacolon due 
to ulcerative colitis.  He underwent subtotal colectomy with 
terminal ileostomy and was subsequently placed on the 
temporary retirement list.  The disability was evaluated as 
100 percent disabling, and the RO noted that the evaluation 
was a prestabilization rating from the Veteran's date of 
discharge.  

In March 1982 the RO continued the 100 percent rating, noting 
that a January 1982 VA examination revealed ileostomy with 
stoma and that rectal examination revealed a slight amount of 
blood.  The RO noted that an examination would be scheduled 
in 18 months to determine the proper evaluation.  

At a September 1983 VA examination, the Veteran reported that 
he had bowel movements seven to ten times per day and 
occasional bleeding.  He also reported loose stool.  He 
stated that he used the restroom two to three times at night.  
With respect to his medical history, he related that he had 
undergone takedown of ileostomy with ileorectal anastomosis 
in March 1982.  The examiner noted the Veteran's report of 
fatigue and weakness.  He indicated that the Veteran's weight 
had remained stable.  There was no stoma and the Veteran's 
abdomen was not tender.  Bowel sounds were active.  The 
diagnosis was ulcerative colitis with colectomy and closure 
of ileostomy stoma.

In a November 1983 rating decision, the RO noted closure of 
the stoma and removal of the Veteran's remaining large bowel 
in March 1982.  It also noted the Veteran's reported 
symptoms, including bowel movements seven to ten times per 
day and two to three times per night, with occasional 
bleeding and loose stool; lowered blood values; stable 
weight; and fatigue and weakness.  The evaluation was 
decreased from 100 percent to 40 percent.  

In February 1984, the Veteran's private physician reported 
that the Veteran underwent ileorectal anastomosis in March 
1982.  He indicated that since that time, the Veteran had 
progressed satisfactorily but had continued to have proctitis 
with exacerbations.  He related that the Veteran was treated 
continuously with antidiarrheal agents and oral Prednisone as 
well as Cortisone suppositories or Cortisone enemas.  He 
indicated that he had last seen the Veteran in January 1984, 
at which time he reported seven to eight bowel movements per 
day and one to two at night.  He noted that the Veteran's 
rectum had granular, flat rectal mucosa with contact bleeding 
and proctitis worse at the anus and lower rectum.  

In August 1984, the Board determined that the Veteran's 
ulcerative colitis was productive of severe disability.  In 
reaching that determination, the Board noted the Veteran's 
history as well as the report of his private physician.  The 
Board concluded that a 60 percent evaluation was appropriate, 
and that determination was effectuated in a September 1984 
rating decision.

In November 1985, the Veteran underwent abdominoperineal (AP) 
mucosal proctectomy, J-pouch, ileoanal anastomosis (IAA), and 
loop ileostomy.  The basis for this procedure was biopsy in 
June 1985 showing high-grade dysplasia.

The Veteran underwent closure of the loop ileostomy in 
February 1986.

On VA examination in March 1986, the Veteran reported 
constant diarrhea and cramps due to his surgery.  Blood work 
revealed several low values, to include hemoglobin (HGB), 
hematocrit (HCT), mean corpuscular volume (MCV), mean 
corpuscular hemoglobin (MCH), and segmented neurtofils.  The 
examiner reviewed the Veteran's history to include total 
colostomy.  Physical examination revealed healed scars and 
diffuse abdominal tenderness.  

In a March 1986 rating decision, the RO determined that the 
disability was appropriately evaluated as analogous to 
colostomy.  A 100 percent evaluation was assigned effective 
November 17, 1985.  The RO explained that future examinations 
would be scheduled to determine whether the condition had 
resolved to the extent that colostomy could be closed and the 
Veteran could be restored to either normal or partial anal 
sphincter control.

In May 1986 the RO noted the Veteran's complaints of constant 
diarrhea and cramps, as well as diffuse abdominal tenderness.  
It also noted the Veteran's report of 10 to 12 bowel 
movements per day and the objective finding of tenderness at 
the perineum and the ileostomy opening.  The 100 percent 
rating was continued.

A June 1986 rating decision also continued the 100 percent 
evaluation.

At a December 1987 VA examination, the Veteran reported that 
since his last examination, he had been to the Cleveland 
Clinic two or three times for periodic examinations in which 
his physician indicated that he was progressing 
satisfactorily.  He complained of frequent stomach cramps, 
cramps due to gas buildup, numerous stools, discharge at 
night while sleeping, drowsiness, skin irritation near his 
anal area, and occasional bleeding from his rectum.  He 
reported five to six bowel movements per day.  The examiner 
noted that the Veteran was fairly well nourished and that his 
vital signs were normal.  He indicated that the Veteran's 
weight had remained stable over the previous year, noting 
that he weighed 157 pounds.  The conjunctivae revealed 
pallor.  The Veteran's abdomen was soft and supple with no 
hepatosplenomegaly.  No tenderness was elicited and bowel 
sounds were active.  The diagnoses were status post colectomy 
and mucosal proctectomy with J-pouch  ileoanal anastomosis 
with fecal incontinence and perianal irritation, ulcerative 
colitis, and microcytic hypochromic anemia secondary to 
chronic blood loss.  

In February 1988, the RO continued the 100 percent rating.  

A VA gastroenterology examination was carried out in February 
1990.  A review of the Veteran's history was conducted.  The 
Veteran reported abdominal cramps, flatulence, and diarrhea.  
He indicated that he had five to six stools per day and two 
at night and that they were watery with occasional blood.  He 
complained of fatigue and seepage from the anus at night.  He 
also complained of discomfort in the anal area.  On physical 
examination, the Veteran weighed 167 pounds; the examiner 
noted that one year previously the Veteran's weight had been 
164 pounds.  He was fairly well nourished.  There was 
questionable pallor of the conjunctivae.  There was no 
hepatosplenomegaly.  Tenderness was elicited in the left 
lower quadrant and left paraumbilical area.  Bowel sounds 
were active.  The diagnoses were ulcerative colitis, status 
post abdominal perineal mucosal proctectomy and ileoanal 
anastomosis, seepage of stool secondary to diagnosis number 
one, and microcytic hypochromic anemia secondary to 
ulcerative colitis.

A March 1990 rating decision confirmed the 100 percent 
evaluation.

At an April 1992 VA examination, the Veteran complained of 
cramps, flatulence, and diarrhea.  He reported six to seven 
stools per day and one to two at night.  He stated that his 
stool was watery with occasional blood.  He complained of 
burning on micturation as well as pressure in the suprapubic 
area.  He reported fecal leakage at night.  Physical 
examination revealed a weight of 173 pounds.  The Veteran was 
fairly well nourished.  There was no pallor of the 
conjunctivae.  There was no hepatosplenomegaly.  The lower 
abdomen was tender in the region of the suprapubic area and 
left lower quadrant.  Bowel sounds were active.  The examiner 
noted that the Veteran was not anemic or malnourished.  

In May 1992, the RO issued a rating decision proposing to 
reduce the Veteran's evaluation.  It noted that the Veteran 
had gained weight and that anemia previously diagnosed was no 
longer present.  It pointed out that the severe level of 
symptoms required for a 100 percent evaluation was not 
present.  

Review of the record indicates that reduction of the 100 
percent evaluation was not carried out.  

A December 2002 report by the Cleveland Clinic indicates that 
the Veteran underwent endoscopic evaluation of pouch and 
fistulotomy for fistula-in-ano.  

In March 2004 the Veteran maintained that his ulcerative 
colitis had not improved since 1990 and that at times over 
the years it  had been worse.  He indicated that he took the 
same medications and that he had the same problems and 
symptoms.  He stated that he required protection both day and 
night due to rectal leakage and that he had some control but 
could not hold his bowel movements for too long.  He noted 
that he experienced some accidents throughout the week due to 
the leakage and control problems.  He indicated that he had 
constant headaches and fatigue.  

An additional VA examination was carried out in August 2004.  
The Veteran's history was reviewed.  The examiner noted that 
the Veteran worked as a computer programmer.  He indicated 
that the Veteran's weight was stable at 170 to 175 pounds.  
The Veteran reported that he had frequent bowel  habits, up 
to 10 bowel movements per day.  He stated that he wore pads 
and had involuntary bowel movements at night.  He noted that 
he had spotting and leakage without control.  He indicated 
that his stool was watery to semi-formed.  He stated that he 
could not pass gas without passing stool.  On examination the 
Veteran had poor sphincter tone.  His pad was soiled during 
examination.  Blood work revealed low HGB, HCT, MCV, MCH, and 
RBC (red blood cell) count.  The diagnosis was ulcerative 
colitis.

In November 2004 the Veteran related that he took Lomotil, 
Immodium, and Ferrous for anemia.  He stated that he also 
took Metamucil.  He indicated that he continued to have seven 
to eight bowel movements per day and two to three during the 
night, with a consistency that varied from liquid to somewhat 
formed.  He stated that he had cramping and gas pains 
periodically throughout the day and could not pass gas unless 
he passed stool or lay on his stomach.  He related that he 
had to wear protective garments both day and night due to 
leakage and that  he experienced several accidents over the 
course of a week due to leakage and control problems.  He 
indicated that he had a constant rash and rectal itching due 
to the number of bowel movements and leakage.  He pointed out 
that he had problems with anal fistulas and had undergone 
three fistulotomies.  

In a November 2004 letter, the Veteran's private physician 
related that the Veteran continued to function reasonably 
well but that his condition had not changed.  He noted that 
the Veteran had increasing problems with pouchitis and 
underwent repair of a fistula in 2002.  He also  noted that 
the Veteran was anemic and required iron supplements.  He 
stated that on examination, the Veteran's anus was scarred 
with evidence of some excoriation from leaking.  The mucosa 
of the pouch showed edema.  The physician recommended that 
the Veteran cleanse the area and wear a pad when necessary, 
and seek further intervention if the situation deteriorated.

In February 2005 the evaluation of the Veteran's ulcerative 
colitis was reduced to 60 percent effective May 1, 2005.  

In an August 2006 report, the Veteran's private physician 
related that the Veteran's condition remained stable.  He 
noted abdominal cramping and urgency associated with gas 
pains, which was a daily event.  He also noted eight bowel 
movements per day with reasonable control.  He indicated that 
the Veteran took medication for his ulcerative colitis.  
Examination revealed typical inflammation associated with the 
colitis.  Biopsies were unremarkable.  The physician 
indicated that there had been no overall improvement in the 
Veteran's condition with respect to the underlying 
inflammatory bowel disease.

Private treatment records reflect that the Veteran was 
treated for dehydration in June 2007 and June 2008.  On both 
occasions, the diagnosis was gastroenteritis.  

A July 2008 letter from a private physician indicates that 
the Veteran was seen in the author's office in June 2008 for 
viral gastroenteritis.  The physician noted that blood work 
at that time revealed mild iron deficiency anemia.  He 
indicated his belief that it was due to malabsorption.  

An additional July 2008 letter from the Veteran's physician 
at the Cleveland Clinic indicated that the Veteran exhibited 
loss of sphincter control with constant leakage and accidents 
both during the day and night.  He also noted that the 
Veteran suffered from stricture of the rectum and anus and 
that the J-pouch procedure had been an effort to avoid 
colostomy.  He also noted that anemia had been confirmed by 
blood tests conducted at his office.  

At his October 2008 hearing, the Veteran testified that his 
condition had not changed and that it was severe.  He 
suggested that it had become a little worse.  He stated that 
he remained on medication for anemia.  He stated that he was 
usually late for work due to his chronic fatigue.  

Analysis

As an initial matter, the Board observes that there is no 
question that a disability rating may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The U.S. Court of 
Appeals for Veterans Claims (Court), in Brown v. Brown, 5 
Vet. App. 413 (1993), interpreting the provisions of 
38 C.F.R. § 3.344, also interpreted the provisions of 38 
C.F.R. § 4.13 to require that in any rating reduction case, 
it must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 
provide that in any rating-reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but also that that improvement in a 
disability actually reflects an improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown.   

The Board also notes that 38 C.F.R. § 3.344(a) provides for 
the stabilization of disability evaluations and requires that 
prior to a rating reduction there must be a comparison of the 
evidence, and particularly any rating examinations, to ensure 
completeness and that ratings subject to temporary or 
episodic improvement will not be reduced on a single 
examination unless clearly warranted by all the evidence. Any 
material improvement must be reasonably certain to continue 
under the ordinary conditions of life.  But 38 C.F.R. § 
3.344(c) stipulates that the provisions of 38 C.F.R. § 
3.44(a) apply to ratings that have continued for long periods 
at the same level (meaning 5 years or more) and do not apply 
to disabilities that have not become stabilized and are 
likely to improve.  Reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant 
reduction in rating.

In this case, the Board notes that the 100 percent evaluation 
for ulcerative colitis has been in effect for more than five 
years.  In this regard, the Board observes that the RO noted 
on various rating decisions, in addition to one that granted 
a 100 percent evaluation in March 1986, that future 
examinations would be scheduled to determine the level of 
disability.  However, the Board finds that the Veteran's 
symptoms and the objective findings pertaining to this 
disability have remained essentially stable since the March 
1986 rating decision and that the 100 percent evaluation has 
been in effect since that time.  As such, § 3.344(a) applies.

According to the schedule of ratings for disabilities of the 
digestive system, 38 C.F.R. § 4.114 dictates that ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The current 100 percent evaluation dates to a March 1986 
rating decision, and the diagnostic code under which this 
evaluation was granted is 7323-7333.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned.  The additional 
code is shown after a hyphen.  38 C.F.R. § 4.27.  The March 
1986 rating decision specifically states that the Veteran's 
ulcerative colitis would be evaluated as analogous to 
colostomy.

Under diagnostic code 7333, a 50 percent evaluation is 
appropriate where there is stricture of the rectum and anus 
resulting in great reduction of lumen or extensive leakage.  
A 100 percent evaluation is warranted where there is 
stricture that requires colostomy.  

Under Diagnostic Code 7323 for ulcerative colitis, a 10 
percent disability rating is awarded for moderate impairment, 
with infrequent exacerbations; a 30 percent disability rating 
is awarded for moderately severe impairment, with frequent 
exacerbations; a 60 percent disability rating is awarded for 
severe impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions; and a 
100 percent rating is awarded for pronounced impairment, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess.

Having carefully reviewed the record, as reflected by 
recitation of the evidence above, the Board finds that 
restoration of the Veteran's 100 percent evaluation is in 
order.  The RO's reduction was based on its determination 
that the Veteran's condition showed improvement as early as 
1992 and that the criteria for the 100 percent evaluation had 
not been met at any time since then.  However, the evidence 
as a whole leads the Board to conclude that material 
improvement in this disability has not been demonstrated.  
The symptoms upon which the March 1986 grant of a 100 percent 
evaluation was based and subsequently continued include 
diarrhea, cramps, frequent stools, discharge, leakage, 
bleeding from the rectum, fatigue, weakness, poor sphincter 
tone, and anemia; these have essentially remained unchanged.  
In fact, the Veteran's private physicians have specifically 
stated that while the Veteran's condition had been relatively 
stable, it had not changed and that there was no overall 
improvement with respect to the underlying inflammatory bowel 
disease.  Consequently, it cannot be stated with any 
certainty that there has been improvement in the Veteran's 
ulcerative colitis.  Accordingly, the 100 percent evaluation 
is restored.





	(CONTINUED ON NEXT PAGE)





ORDER

The 100 percent evaluation for ulcerative colitis, status 
post abdominal perineal mucosal proctectomy and ileoanal 
anastomosis is restored, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


